Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) made as of the 22nd day of June,
2010 (the “Effective Date”), by and between Ventas, Inc., a Delaware corporation
(the “Company”) and Todd W. Lillibridge (the “Executive”).
W I T N E S S E T H T H A T
WHEREAS, the Executive is currently employed by Lillibridge Healthcare Services,
Inc. (“Lillibridge”); and
WHEREAS, concurrently herewith, the Company has entered into that certain Master
Transaction Agreement dated as of June 22, 2010 by and among the Company, the
other Buyer Parties identified therein, the Seller Parties identified therein
and the Shareholders identified therein (the “Transaction Agreement”), pursuant
to which each such Buyer Party, Seller Party and Shareholder has agreed to and
shall consummate, and, to the extent applicable, shall cause each of its
controlled affiliates to consummate, on or before the “Closing” (as defined
therein), their respective obligations pursuant to and pertaining to the
transactions described therein (the “Transactions”) including the acquisition of
each of Lillibridge Healthcare Real Estate Trust (“LHRET”), Lillibridge
Healthcare Properties Trust and LHP-B Trust by the Company through the merger of
an Affiliate of the Company with and into each such entity (such acquisition,
the “Acquisition”); and
WHEREAS, as of the Closing, the Executive desires to be employed by the Company
and the Company desires to hire the Executive subject to, and strictly
conditioned upon the occurrence of the Closing; and
WHEREAS, the Board of Directors of the Company (the “Board”), or in the
alternative, the Company’s Executive Compensation Committee (the “Committee”),
has determined that it is in the best interests of the Company to enter into
this Agreement; and
WHEREAS, the Company has provided good and valuable consideration for the
promises and agreements of the Executive contained herein,
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and the Executive agree as follows:
1. Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, on the terms and
conditions herein set forth. Subject to the termination provisions hereinafter
provided, the term of the Executive’s employment under this Agreement (the
“Term”) shall begin on the date on which the Closing occurs (the “Commencement
Date”) and shall end on the fifth (5th) anniversary of the Commencement Date
(the “Expiration Date”). The parties agree and acknowledge that if the Closing
does not occur as contemplated in the Transaction Agreement by December 31,
2010, that this Agreement shall be null and void ab initio; provided, however,
that notwithstanding the foregoing, the provisions of Section 9 and Section 10
shall survive and apply to the Executive upon execution of this Agreement,
regardless of the occurrence of the Closing.

 





--------------------------------------------------------------------------------



 



2. Duties. The Company shall employ the Executive during the Term as its
Executive Vice President – MPO and as CEO of Lillibridge and, subject to the
oversight, control and direction of the Board and the CEO (defined below), the
Executive shall serve as the principal executive officer of the Company’s
Medical Property Operations (“MPO”). The term “Medical Property Operations”
means the activities of the Company and its affiliates and their respective
subsidiaries with respect to the acquisition, disposition, development, advising
and management of Medical Properties (defined below), including the Company’s
current MPO activities and the oversight of the Company’s existing MPO
relationships, all to the extent mutually agreed to be in the best interest of
the Company and in compliance with the Company’s existing contractual
relationships, all as determined on a case-by-case basis. In addition to the
above, the Executive and the Company shall jointly determine from time to time
the Executive’s role and responsibilities in connection with the acquisition,
disposition, development, advising and management of inpatient hospital
properties of the Company and its affiliates and subsidiaries covered by
long-term single tenant leases with not-for-profit organizations. The term
“Medical Properties” means medical office and outpatient healthcare properties,
including medical office and outpatient healthcare properties covered by
long-term single tenant leases. For the avoidance of doubt, Medical Properties
shall not include for-profit hospital properties with either whole or partial
inpatient operations. The Executive shall report to the Company’s Chief
Executive Officer (the “CEO”). The Executive shall have duties and
responsibilities consistent with similarly situated senior officers of MPO
divisions of other publicly-traded healthcare real estate investment trusts, at
all times within the context of the Company’s organizational goals, budgets,
polices, controls and processes and such other duties as determined by the CEO
from time to time. The Executive shall be a member of the Management Capital
Committee. The Executive shall perform such other duties (including
presentations at industry conferences) as are assigned to him and are consistent
with his title and other duties. The Executive’s duties will be performed at and
from the Company’s offices in Chicago, Illinois; subject, however, to such
travel to the Company’s corporate offices in Louisville, Kentucky as may be
reasonably required for the performance of the Executive’s duties or as may be
reasonably requested by the Company.
3. Extent of Services. Subject to the direction and control of the Board and the
CEO, the Executive shall have the power and authority commensurate with his
executive status and necessary to perform his duties hereunder. The Company will
provide the Executive the resources necessary to perform his duties hereunder,
as determined by the Company in its sole discretion. During the Term, the
Executive shall devote his entire working time, attention, labor, skill and
energies in and to the business of the Company, and shall not, without the prior
written consent of the Company, be actively engaged in any other business
activity (including arranging or establishing new businesses), whether or not
such business activity is pursued for gain, profit or other pecuniary advantage;
provided, however, that, the Executive will be entitled to be a member of,
participate in, and serve on the boards of professional organizations and
charitable organizations to the extent that such participation or service does
not interfere with the Executive’s duties under this Agreement; provided
further, that serving as a member of any board of any entity will be subject to
approval of the Nominating and Governance Committee of the Board and other
Company policies as may be in effect or required from time to time; provided
further, that as of the Effective Date the Company has so approved the
Executive’s service as (i) Vice Chairman and Incoming Chairman for 2010 – 2011
of the World Presidents’ Organization, (ii) member of the Membership Committee
of the Economic Club of Chicago and (iii) member of the Board of Directors and
Chairman of the Facilities Committee of the Joffrey Ballet.

 

2



--------------------------------------------------------------------------------



 



4. Compensation. As compensation for services hereunder rendered, the Executive
shall receive during the Term (each as may be subject to Section 13 ):
(a) Base Salary. An annual base salary (“Base Salary”) of not less than
$375,000, payable in equal installments in accordance with the Company’s normal
payroll procedures, to be reviewed annually by the Committee, with input from
the CEO. The Executive may receive increases (but not decreases) in his Base
Salary from time to time, as approved by the Committee, with input from the CEO.
The amount of the Base Salary of the Executive will first be reviewed for
adjustment with regard to the Base Salary to be paid in calendar year 2011.
(b) Annual Bonus. The Company shall pay or cause to be paid to the Executive an
annual cash bonus (“Annual Bonus”) in accordance with the terms set forth below
(in each instance, provided that the Executive is employed by the Company on the
date such bonuses are paid).
(i) For calendar year 2010, the amount of the Annual Bonus shall be not less
than $525,000, pro-rated, on a per diem basis, for that portion of calendar year
2010 in which the Executive is employed. The Annual Bonus for calendar year 2010
shall be paid within two and one-half (2 1/2) months following the end of
calendar year 2010, provided that the Executive is employed by the Company on
the date of payment (subject to Sections 7(e) and 8(a)(5)).
(ii) For calendar year 2011 and thereafter, the Executive shall be eligible for
an Annual Bonus with an expected annual target of 140% of the Executive’s Base
Salary for such relevant year based on the Executive’s and the Company’s
achievement of individual, MPO and corporate performance goals, as determined by
the Committee or such annual incentive plan as may be in effect from time to
time (any or all of which, the “Bonus Plan”) in the Committee’s discretion. The
actual amount of each Annual Bonus will be determined based on the attainment of
performance goals set by the Committee in accordance with its policies, plans
and programs as in effect from time to time and a performance evaluation for the
applicable year, each in a manner consistent with that applicable to other
executive officers of the Company; the Annual Bonus shall be paid within two and
one-half (2 1/2) months following the end of the calendar year in which earned,
provided that the Executive is employed by the Company on the date of payment
(subject to Sections 7(e) and 8(a)(5)).

 

3



--------------------------------------------------------------------------------



 



(c) Annual Long-Term Incentive Awards. The Executive shall be entitled to
participate in the Company’s 2006 Incentive Plan (“LTIP”), and be granted awards
under the LTIP, all on such terms and conditions as may be determined by the
Committee from time to time.
(i) For calendar year 2010, the Executive shall receive an award pursuant to the
LTIP having a grant date fair value of not less than $600,000, pro-rated, on a
per diem basis, for that portion of calendar year 2010 in which the Executive is
employed, and consisting of both Options (as defined in the LTIP) to purchase
Shares (as defined in the LTIP) of the Company’s common stock and Shares of
Restricted Stock (as defined in the LTIP). The LTIP award to the Executive for
calendar year 2010 shall be made when equity grants are made to other executive
officers of the Company, generally not later than March 31, provided that the
Executive is employed by the Company on the date of grant to other executive
officers of the Company. The methodology for the valuation of the Options and
the allocation between Options and Restricted Stock shall be made in the sole
discretion of the Committee; provided that such methodology for the valuation
and allocation will be similar to the methodology for valuation and allocation
used for other executive officers of the Company, except as may otherwise be
determined by the Committee. It is the current intention of the Company that the
allocation shall be 30% Options and 70% Restricted Stock; provided, however,
that, such allocation is subject to change in the sole discretion of the
Committee provided such change is also applicable to other executive officers of
the Company. Such Options and Restricted Stock shall vest (and in the case of
the Options become exercisable), subject to continued employment on the
applicable vesting date, as follows: one third (1/3) on the date of grant; one
third (1/3) on the first anniversary of the date of grant; and the remaining one
third (1/3) on the second anniversary of the date of grant; provided, however,
that such Options and Restricted Stock that are not vested (or exercisable) upon
the Executive’s termination of employment shall be forfeited upon the
Executive’s termination of employment except as otherwise provided in the LTIP,
the applicable Option or Restricted Stock Award Agreement or this Agreement.
(ii) For calendar year 2011 and thereafter, the Executive shall be eligible for
an annual award pursuant to the LTIP with an expected annual target grant date
fair value of 160% of the Executive’s Base Salary (the “Annual Grant”), it being
understood that the actual amount of each Annual Grant will be determined based
on the Executive’s and the Company’s achievement of individual, MPO and
corporate performance goals, as determined by the Committee, each in a manner
consistent with that applicable to other executive officers of the Company and
taking into account the performance of the MPO, subject in all events to the
authority and discretion of the Committee. The Annual Grants will consist of
Options to purchase Shares of the Company’s common stock and Shares of
Restricted Stock. The methodology for the valuation of the Options and the
allocation between Options and Restricted Stock shall be made in the sole
discretion of the Committee; provided that such methodology for the valuation
and allocation will be similar to the methodology for valuation and allocation
used for other executive officers of the Company, except as may otherwise be
determined by the Committee. The LTIP award to the Executive for calendar year
2011 and thereafter shall be made when equity grants are made to other executive
officers of the Company, generally not later than March 31 of the relevant year,
provided that the Executive is employed by the Company on the date of grant to
other executive officers of the Company. Such Options and Restricted Stock shall
vest (and in the case of the Options become exercisable) all as determined by
the Committee; provided, however, that such Options and Restricted Stock that
are not vested (or exercisable) upon the Executive’s termination of employment
shall be forfeited upon the Executive’s termination of employment except as
otherwise provided in the LTIP, the Option or Restricted Award Agreement or this
Agreement.

 

4



--------------------------------------------------------------------------------



 



(iii) Except for any terms set forth in this Agreement, the Options and
Restricted Stock Award Agreements will be in form and substance generally
similar to the forms adopted under the LTIP and on file with the U.S. Securities
and Exchange Commission, subject at all times to the discretion of the Committee
to establish the terms and conditions of any award.
(d) Incentive Share Grant I. Subject to Section 4(g), as of the date of Closing,
the Company shall issue to the Executive 55,561 restricted shares of its common
stock (the “Incentive Share Grant I”), pursuant to the LTIP, under the terms and
conditions set forth in the restricted stock grant agreement, dated as of the
Closing date (the “Incentive Share Grant I Agreement”). Subject to the Incentive
Share Grant I Agreement, the Incentive Share Grant I will be forfeited upon the
termination of the Executive’s employment with the Company, other than
terminations that occur by reason of death, Disability, termination of
employment by the Company without Cause or termination by the Executive for Good
Reason (each of Disability, Cause and Good Reason as defined below). In
addition, subject to the Incentive Share Grant I Agreement, the Incentive Share
Grant I will be forfeited upon a termination for Cause under Section 6(b)(i)
hereof. If the Executive is terminated for Cause under Sections 6(b)(ii),
6(b)(iii) or 6(b)(iv) hereof, the Incentive Share Grant I will continue to vest
on the then-current vesting schedule unless the Executive (i) breaches his
obligations under Section 9 hereof, or (ii) breaches his obligations or
restrictions under that certain Intellectual Property Rights Purchase and Sale
Agreement, of even date herewith, by and among the Company and the Executive, in
which case, subject to the Incentive Share Grant I Agreement, the Incentive
Share Grant I will be forfeited. The Incentive Share Grant I Agreement shall
provide that such forfeiture restrictions will lapse subject to the applicable
vesting schedule, as follows: 30% on the first anniversary of the Closing; 60%
on the second anniversary of the Closing; and 100% on the earliest of:
(i) the third anniversary of the Closing;
(ii) upon the Executive’s death or Disability;
(iii) upon the direct or indirect sale of substantially all of (A) the Medical
Properties or (B) the Medical Property Operations acquired in the Transactions
contemplated by the Acquisition definitive documents (and any other properties,
which become 100% owned by the Company or its affiliates after the date hereof,
in which THL-191 JV, LLC or LHT SH, LLC or LilliCal JV, LLC owned a minority
interest in on the date hereof), if, in the case of (B), those Medical Property
Operations represent more than 50% of the net operating income of all of the
Company’s Medical Property Operations (measured on a trailing 12-month basis,
which shall include pro forma net operating income from acquisitions of Medical
Properties made within that 12-month period); provided, however, that the
foregoing shall not include any transaction where all or a portion of the
Medical Property Operations are transferred to a joint venture between the
Company and an institutional third party, and following the formation of the
joint venture the Company continues to manage the properties transferred into
the joint venture;

 

5



--------------------------------------------------------------------------------



 



(iv) the first anniversary of a Change of Control (as defined below) of the
Company, if the Executive is then employed by the Company or its successors; or
(v) the termination of the Executive’s employment by the Company other than for
Cause, or by the Executive for Good Reason.
(e) Incentive Share Grant II. As of the date of Closing, the Company shall issue
to the Executive 55,561 restricted shares of its common stock (the “Incentive
Share Grant II”), pursuant to the LTIP, under the terms and conditions set forth
in the restricted stock grant agreement, dated as of the Closing date (the
“Incentive Share Grant II Agreement”). Subject to the Incentive Share Grant II
Agreement, the Incentive Share Grant II will be forfeited upon the termination
of the Executive’s employment with the Company, other than terminations that
occur by reason of death, Disability, termination of employment by the Company
without Cause or termination by the Executive for Good Reason (each of
Disability, Cause and Good Reason as defined below). In addition, subject to the
Incentive Share Grant II Agreement, the Incentive Share Grant II will be
forfeited upon a termination for Cause under Section 6(b)(i) hereof. If the
Executive is terminated for Cause under Sections 6(b)(ii), 6(b)(iii) or 6(b)(iv)
hereof, the Incentive Share Grant II will continue to vest on the then-current
vesting schedule unless the Executive (i) breaches his obligations under
Section 9 hereof, or (ii) breaches his obligations or restrictions under that
certain Intellectual Property Rights Purchase and Sale Agreement, of even date
herewith, by and among the Company and the Executive, in which case, subject to
the Incentive Share Grant II Agreement, the Incentive Share Grant II will be
forfeited. The Incentive Share Grant II Agreement shall provide that such
forfeiture restrictions will lapse subject to the applicable vesting schedule,
as follows: 50% on the fourth anniversary of the Closing; and 100% on the
earliest of:
(i) the fifth anniversary of the Closing;
(ii) upon the Executive’s death or Disability;
(iii) upon the direct or indirect sale of substantially all of (A) the Medical
Properties or (B) the Medical Property Operations acquired in the Transactions
contemplated by the Acquisition definitive documents (and any other properties,
which become 100% owned by the Company or its affiliates after the date hereof,
in which THL-191 JV, LLC or LHT SH, LLC or LilliCal JV, LLC owned a minority
interest in on the date hereof), if, in the case of (B), those Medical Property
Operations represent more than 50% of the net operating income of all of the
Company’s Medical Property Operations (measured on a trailing 12-month basis,
which shall include pro forma net operating income from acquisitions of Medical
Properties made within that 12-month period); provided, however, that the
foregoing shall not include any transaction where all or a portion of the
Medical Property Operations are transferred to a joint venture between the
Company and an institutional third party, and following the formation of the
joint venture the Company continues to manage the properties transferred into
the joint venture;

 

6



--------------------------------------------------------------------------------



 



(iv) the first anniversary of a Change of Control (as defined below) of the
Company, if the Executive is then employed by the Company or its successors; or
(v) the termination of the Executive’s employment by the Company other than for
Cause, or by the Executive for Good Reason.
(f) Incentive Share Agreements. The Incentive Share Grant I Agreement and
Incentive Share Grant II Agreement (together, the “Incentive Share Agreements”)
shall provide that all dividends declared with respect to the Incentive Share
Grant I and Incentive Share Grant II (together, the “Incentive Shares”) shall be
distributed to the holders of the Incentive Shares without regard to vesting;
provided that all dividends paid with respect to unvested shares shall be
subject to applicable wage withholding to the extent required by law. Except for
any terms set forth in this Agreement, the Incentive Share Agreements will be in
form and substance generally similar to the forms adopted under the LTIP and on
file prior to the Effective Date with the U.S. Securities and Exchange
Commission. If requested by the Executive not more than twenty-five (25) days
following the date of Closing, the Company will cooperate with the Executive in
the making of one or more elections contemplated under Section 83(b) of the
Internal Revenue Code of 1986, as amended (a “Section 83(b) Election”) with
respect to all or any portion of the Incentive Shares. In the event that the
Executive and the Company make a timely Section 83(b) Election with respect to
all or any portion of the Incentive Shares, to the extent permitted by law such
Incentive Shares will be treated as vested for purposes of determining whether
applicable wage withholding is required with respect to all dividends paid with
respect to such Incentive Shares.
(g) Profits Interests. Notwithstanding the foregoing, as an alternative to the
grant of the Incentive Share Grant I, the parties may mutually agree that the
Company may grant to the Executive an economic equivalent award of downREIT
profits interests, which are convertible into shares of the Company in place of
some or all of Incentive Share Grant I. Any such profits interests issued in
place of Incentive Share Grant I shall be subject to the terms and provisions of
Section 4(d), including, without limitation, the vesting schedule.
5. Benefits.
(a) The Executive shall be entitled to participate in the Ventas, Inc. 401(k)
Retirement Savings Plan (the “401(k) Plan”), Deferred Compensation Plan (if
any), medical, dental, long term disability and group life insurance coverages
and fringe benefit plans, policies, practices and programs, from time to time in
effect for executives of the Company and its affiliates in accordance with the
terms and conditions thereof.
(b) The Executive shall be entitled to accrue four weeks of paid vacation per
calendar year, in accordance with the Company’s vacation plan, policy or program
in effect from time to time, at a time or times mutually agreed between the
Executive and the CEO.

 

7



--------------------------------------------------------------------------------



 



(c) The Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items. The
Company shall reimburse the Executive for such reasonable expenses upon receipt
by the Company of accounting in accordance with the Company’s reimbursement
policies and procedures in effect from time to time.
(d) The Company will reimburse the Executive for the cost of parking for one
automobile at the offices of the Executive’s employment and for the cost of
membership in the Union League Club of Chicago, Urban Land Institute, Economic
Club of Chicago and for 2011 only, the World Presidents’ Organization, not to
exceed $22,000 in the aggregate annually. Beginning in 2012, the Company and the
Executive shall mutually determine the most beneficial use of the funds
attributable to the membership dues for the World Presidents’ Organization
(approximately $11,000 annually), including the use of such funds for
professional development (e.g. executive coaching, media training and the like)
for the Executive, and the Company shall determine whether to continue to
reimburse the Executive for such World Presidents’ Organization membership dues.
(e) Notwithstanding the foregoing, the parties acknowledge and agree that for a
period of time following the Closing, the Executive may remain in certain
benefit plans, programs or arrangements of Lillibridge until such plans,
programs or arrangements are terminated or integrated into such plans, programs
or arrangements maintained by the Company, all as may be determined in the sole
discretion of the Company.
6. Termination of Employment. The Executive’s employment hereunder and this
Agreement may be terminated during the Term by the Company or the Executive at
any time, for any reason, without a breach of this Agreement. The Executive’s
right to benefits and payments, if any, for periods after the date on which his
employment with the Company terminates during the Term shall be determined in
accordance with the provisions of this Section 6 and Section 7.
(a) Death or Disability. The Executive’s employment hereunder and this Agreement
shall terminate automatically upon the Executive’s death during the Term. If the
Company determines in good faith that the Executive’s Disability has occurred
during the Term, it may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 30th day after receipt of such
notice by the Executive, or the Expiration Date, if earlier (the “Disability
Effective Date”), provided that, within the thirty (30) days after such receipt,
the Executive shall not have returned to full-time performance of the
Executive’s duties. For purposes of this Agreement, “Disability” shall mean a
mental or physical condition which, in the reasonable opinion of the Company,
based on the opinion of a doctor, renders the Executive with or without
reasonable accommodation unable or incompetent to carry out his material job
responsibilities which he held or the material duties he was assigned at the
time the disability was incurred, which has existed for at least three
(3) months and which in the opinion of a physician selected by the Company is
expected to be permanent or to last for an indefinite duration or a duration in
excess of six (6) months.

 

8



--------------------------------------------------------------------------------



 



(b) Cause. The Company may terminate the Executive’s employment hereunder and
this Agreement during the Term for Cause. For purposes of this Agreement,
“Cause” shall mean the Executive’s:
(i) indictment for, conviction of, or plea of nolo contendere to, any felony, of
any type, or a misdemeanor involving fraud, dishonesty or moral turpitude;
(ii) willful or intentional material breach of his duties and responsibilities
hereunder;
(iii) willful or intentional material misconduct in the performance of his
duties under this Agreement; or
(iv) willful or intentional material failure to comply with any lawful written
instruction or directive of the CEO.
With respect to provisions (ii), (iii) and (iv) above, any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company, and as such, will not constitute grounds
for a determination of “Cause.”
(c) Good Reason. The Executive may terminate his employment hereunder and this
Agreement during the Term for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following:
(i) the assignment to the Executive of any duties materially and adversely
inconsistent with, or a material diminution of, the Executive’s position
(including offices, titles, reporting requirements or responsibilities),
authority or duties as prescribed by Section 2;
(ii) the Company’s requiring the Executive to be based at any office or location
that is more than fifty (50) miles from Chicago, Illinois;
(iii) the failure to pay Base Salary in at least the amount prescribed by
Section 4(a);
(iv) the failure to provide an Annual Bonus opportunity prescribed by Section
4(b);
(v) the failure to provide benefits or perquisites prescribed by Section 5 or
substantially similar benefits or perquisites;
(vi) if without the Executive’s consent (which may be withheld in his sole
discretion), the MPO ceases to be operated under the Lillibridge brand and name,
either exclusively or non-exclusively in conjunction with the Company’s brand
and name, as determined from time to time by the Company (by way of example, and
not limitation, using “Lillibridge — a Ventas Company” would not constitute Good
Reason); or

 

9



--------------------------------------------------------------------------------



 



(vii) any other action or inaction that constitutes a material breach by the
Company of this Agreement, or a failure by the Company to cause a successor,
prior to or as of the date it becomes a successor, to assume and agree to
perform this Agreement in accordance with the provisions of Section 11(c);
which in each case either is not curable, or if curable is not cured within
thirty (30) days after written notice from the Executive to the Company setting
forth in reasonable detail the facts and circumstances claimed to constitute
Good Reason and affording the Company an opportunity to cure. Any termination of
employment by the Executive for Good Reason shall be communicated to the Company
by Notice of Termination in accordance with this Agreement. The Executive must
deliver to the Company the Notice of Termination not later than ninety (90) days
after the Executive has actual knowledge of an act or omission which constitutes
Good Reason. In the event that the Company fails to remedy the condition
constituting Good Reason during the applicable cure period, the Separation from
Service (as defined below) must occur, if at all, within six (6) months
following the end of such cure period in order for such termination as a result
of such condition to constitute a termination for Good Reason.
(d) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or the Executive’s resignation of employment hereunder
shall be communicated by notice (a “Notice of Termination”) given in accordance
with this Agreement.
(i) For purposes of any termination by the Company for Cause or by the Executive
for Good Reason, as provided herein, a Notice of Termination means a written
notice which (A) indicates the specific termination provision in this Agreement
relied upon, (B) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination by the Company (for Cause) or by the
Executive (with Good Reason) of the Executive’s employment under the provision
so indicated, and (C) specifies the intended termination date. The failure by
the Company or the Executive to set forth in the Notice of Termination any fact
or circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Executive, respectively, hereunder or
preclude the Company or the Executive, respectively, from asserting such fact or
circumstance in enforcing their respective rights hereunder.
(ii) For purposes of any termination by the Executive without Good Reason, as
provided herein, a Notice of Termination means a written notice to such effect
provided to the Company not less than sixty (60) days prior to the effective
date thereof.

 

10



--------------------------------------------------------------------------------



 



(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or by the Executive for Good
Reason, the date specified in the Notice of Termination (consistent with the
provisions of Section 6(c)), (ii) if the Executive’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notified the Executive of such termination,
(iii) if the Executive resigns other than for Good Reason, the Date of
Termination shall be the date sixty (60) days after the Executive notified the
Company of such termination and (iv) if the Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability Effective Date, as the case may be.
Following the Company’s receipt of a Notice of Termination pursuant to
(iii) above, the Company may, by written notice to the Executive, designate an
earlier date (not earlier than the date of such notice to the Executive) as of
which the Executive’s Date of Termination shall occur; provided that the Company
continue to provide Base Salary and insurance benefits to the Executive in lieu
of the continued employment of the Executive through the original Date of
Termination had such earlier termination not occurred. To the extent necessary
to have payments and benefits under this Agreement be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or comply with the requirements of Section 409A, the Company
and the Executive agree to cooperate in a reasonable manner (including with
regard to any post-termination services by the Executive) such that the Date of
Termination as defined in this Agreement shall constitute a “separation from
service” pursuant to Section 409A (“Separation from Service”). Notwithstanding
anything contained in this Agreement to the contrary, the date on which a
Separation from Service occurs shall be the “Date of Termination” or termination
of employment for purposes of determining the timing of payments under this
Agreement to the extent necessary to have such payments and benefits under this
Agreement be exempt from the requirements of Section 409A or comply with the
requirements of Section 409A.
7. Obligations of the Company Upon Termination. Following any termination of the
Executive’s employment hereunder during the Term except for a termination in
connection with a Change of Control covered by Section 8 hereof, the Company
shall pay the Executive his Base Salary through the Date of Termination, unpaid
expense reimbursement (subject to appropriate documentation) and any amounts
accrued or owed (but yet unpaid) to the Executive pursuant to the terms and
conditions of the executive benefit plans and programs of the Company at the
time such payments are due, including accrued and unpaid vacation (the “Accrued
Obligations”). In addition to the Accrued Obligations, as may be provided below,
and strictly conditioned upon the Executive’s execution and non-revocation of a
general release of claims in form substantially similar to the form attached
hereto as Attachment A (the “Release”) within thirty (30) days following the
Date of Termination, the Executive shall be entitled to the following additional
payments:
(a) Death or Disability. If, during the Term, the Executive’s employment shall
terminate by reason of the Executive’s death or Disability, the Company shall
pay to the Executive (or his designated beneficiary or estate, as the case may
be) the Accrued Obligations, plus the Annual Bonus the Executive would have
received for the year of termination of employment assuming maximum individual
and Company performance (the “Maximum Annual Bonus”), prorated, on a per diem
basis, for the number of days in the year of the termination of employment
during which the Executive was employed by the Company. The Company will pay
such amount to the Executive on the date that such amount would otherwise have
been payable to the Executive if the Executive’s employment had not terminated.

 

11



--------------------------------------------------------------------------------



 



(b) Other than for Cause, or for Good Reason. If, during the Term, the Company
shall terminate the Executive’s employment other than for Cause (but not for
Disability), or if the Executive shall terminate his employment for Good Reason,
(1) The Company shall pay the Executive, within thirty (30) days of the Date of
Termination of employment (but not earlier than the date on which the Release
becomes irrevocable), a severance amount equal to the sum of one (1) year of the
Executive’s annual Base Salary as then in effect, plus the Maximum Annual Bonus
(together the “Severance Payment”), with such Severance Payment payable in a
single lump-sum payment within thirty (30) days following the date of
termination. If the Executive should die after amounts become payable under this
Paragraph, such amounts shall thereafter be paid to the Executive’s estate. In
no event shall the Severance Payment made pursuant to this Section 7(b)(1) be in
excess of the Maximum Amount. “Maximum Amount” for purposes of this Agreement
shall mean $3,000,000, provided, however, that for any termination that occurs
in calendar years subsequent to 2011, the Maximum Amount will be adjusted to
reflect increases, if any, in the Consumer Price Index that have occurred in the
period between December 31, 2010 and the end of the calendar year immediately
preceding the date of termination. As an example, if the termination occurs in
2012, the Maximum Amount shall be adjusted for increases in the Consumer Price
Index that occur between December 31, 2010 and December 31, 2011 and if the
termination occurs in 2013, the Maximum Amount shall be adjusted for increases
in the Consumer Price Index that occur between December 31, 2010 and
December 31, 2012. For purposes of this Agreement, Consumer Price Index means
the CPI for All Urban Consumers (All Items; Base Year 1982), compiled and
published by the Bureau of Labor Statistics of the United States Department of
Labor.
(2) During the one (1) year period commencing on the Date of Termination (the
“Benefit Period”), provided the Executive is eligible for and elects continuing
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall provide the Executive with continued
medical, dental, long-term disability and life insurance benefits at the same
levels and costs as if he had remained actively employed during the Benefit
Period; provided that the Executive shall not participate in any short term
disability, bonus (except as provided in Section 7(b)(1)), vacation pay,
retirement benefits, long-term incentive, stock option or other equity grant
plan, program or arrangement after the Date of Termination. The receipt of the
medical and dental benefits shall be conditioned upon the Executive continuing
to pay the Company on a monthly basis the portion of the periodic cost of such
continued coverage equal to the dollar amount of such periodic cost as if he had
remained employed during the Benefit Period. Such medical and dental benefits
shall become secondary to the extent the Executive receives similar benefits
from a subsequent employer; provided, that the Executive agrees to report to the
Company any coverage and benefits actually received by or made available to the
Executive from such other employer(s). In the event continued long-term
disability is unavailable for the Executive on a post-termination basis, the
Company shall pay to the Executive, in a single lump-sum, an amount equal to the
premiums previously paid for such coverage for a twelve (12) month period.

 

12



--------------------------------------------------------------------------------



 



(3) To the extent requested by the Executive within thirty (30) days following
the Date of Termination, the Company shall take all action necessary, if any, to
facilitate the Executive’s exercise of all conversion privileges, if any, under
any applicable group term life insurance policy.
(4) Options and restricted stock held by the Executive for which the exercise
period has not yet lapsed or expired shall be subject to applicable terms and
conditions of the LTIP and applicable option or restricted stock award
agreements; provided, however, that any outstanding and unvested Incentive
Shares shall become fully vested.
(c) Cause; Executive Resignation. If the Executive’s employment shall be
terminated by the Company for Cause or by the Executive other than for Good
Reason (and other than due to the Executive’s death), during the Term, the
Company shall have no further obligations to the Executive under this Agreement
other than to pay the Accrued Obligations as provided above.
(d) Death after Termination. In the event of the death of the Executive during
the period the Executive is receiving payments pursuant to this Agreement, the
Executive’s designated beneficiary shall be entitled to receive the balance of
the payments, or in the event of no designated beneficiary, the remaining
payments shall be made to the Executive’s estate.
(e) Annual Bonus Entitlement. In the event of the Executive’s termination
pursuant to Sections 7(a) or 7(b), and such termination occurs (i) following the
completion of an applicable performance period for purposes of the Annual Bonus
and (ii) prior to the payment of the Annual Bonus for such performance period,
then the Executive shall be entitled to such Annual Bonus, based on the actual
performance relative to the performance measures established pursuant to Section
4(b), as determined by the Committee (with the same authority and discretion as
provided in Section 4(b)), with such payment being made at the same time and in
the same manner as annual bonuses are paid to the other executive officers of
the Company.
8. Occurrence of a Change in Control.
(a) Termination other than for Cause, or for Good Reason. If during the Term
(i) a Change of Control (as defined below) shall occur, and (ii) within one year
from the date of the occurrence of such Change of Control (and within the Term)
the Company shall terminate the Executive’s employment other than for Cause or
the Executive shall terminate his employment for Good Reason (a “Change of
Control Severance”), subject to the Executive’s execution and non-revocation of
the Release within thirty (30) days following the Date of Termination and in
lieu of the benefits under Section 7 hereof, in addition to payment of the
Accrued Obligations, the Executive shall be entitled to the following payments:
(1) The Company shall pay the Executive within thirty (30) days of the Date of
Termination of employment (but not earlier than the date on which the Release
becomes irrevocable) a lump-sum payment equal to two (2) times the sum of
(i) one (1) year of the Executive’s annual Base Salary as then in effect, plus
(ii) the Executive’s Maximum Annual Bonus for the year of termination, plus
(iii) the fair market value (determined as of the Date of Termination) of the
target number of shares of Restricted Stock authorized to be granted to the
Executive under the LTIP in the year of termination assuming all performance
criteria for such awards were deemed satisfied (the “CIC Severance Payment”);
provided that in no event shall the amount of such payment exceed the Maximum
Amount.

 

13



--------------------------------------------------------------------------------



 



(2) Options held by the Executive for which the exercise period has not yet
lapsed or expired shall become fully vested and exercisable, and all Restricted
Stock held by the Executive shall become fully vested.
(3) During the eighteen (18) month period commencing on the date of the Change
in Control Severance (the “CIC Benefit Period”), provided the Executive is
eligible for and elects continuing coverage under COBRA, the Company shall
provide the Executive with continued medical, dental, long-term disability and
life insurance benefits at the same levels and costs as if he had remained
actively employed during the CIC Benefit Period; provided that the Executive
shall not participate in any short term disability, bonus (except as provided in
Section 8(a)(1)), vacation pay, retirement benefits, long-term incentive, stock
option or other equity grant plan, program or arrangement after the Date of
Termination. The receipt of the medical and dental benefits shall be conditioned
upon the Executive continuing to pay the Company on a monthly basis the portion
of the periodic cost of such continued coverage equal to the dollar amount of
such periodic cost as if he had remained employed during the CIC Benefit Period.
Such medical and dental benefits shall become secondary to the extent the
Executive receives similar benefits from a subsequent employer; provided, that
the Executive agrees to report to the Company any coverage and benefits actually
received by or made available to the Executive from such other employer(s).
(4) To the extent requested by the Executive within thirty (30) days following
the Date of Termination, the Company shall take all action necessary, if any, to
facilitate the Executive’s exercise of all conversion privileges, if any, under
any applicable group term life insurance policy.
(5) In the event of the Executive’s termination pursuant to this Section 8(a),
and such termination occurs (i) following the completion of an applicable
performance period for purposes of the Annual Bonus and (ii) prior to the
payment of the Annual Bonus for such performance period, then the Executive
shall be entitled to such Annual Bonus, based on the actual performance relative
to the performance measures established pursuant to Section 4(b), as determined
by the Committee (with the same authority and discretion as provided in
Section 4(b)), with such payment being made at the same time and in the same
manner as annual bonuses are paid to the other executive officers of the
Company.

 

14



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the event that the Change of Control does not
also qualify as a “change in ownership” or “change in the effective control” of
a corporation, as defined under Section 409A of the Code, and the CIC Severance
Payment amounts constitute “deferred compensation” under Section 409A of the
Code, then such CIC Severance Payment shall be paid in the same time and manner
as provided under Section 7(b)(1).
(b) For purposes of this Agreement, a “Change in Control” means the occurrence
of any of the following events:
(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as defined
in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “1934 Act”) and
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)), immediately after which such Person has “Beneficial Ownership”
(within the mean of Rule 13d-3 under the 1934 Act) of more than 50% of the
combined voting power of Company’s then outstanding Voting Securities; provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are acquired in an acquisition by (i) the Company or any of its
subsidiaries, (ii) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any of its subsidiaries or (iii) any Person in
connection with an acquisition referred to in the preceding clause (i), shall
not constitute an acquisition which would cause a Change in Control.
(2) During any twelve month period, the individuals who, as of the Closing,
constituted the Board (the “Incumbent Board”) cease for any reason to constitute
over 50% of the Board; provided, however, that if the election, or nomination
for election by the Company’s stockholders, of any new director was approved by
a vote of over 50% of the Incumbent Board, such new director shall, for purposes
of this Section 8(b), be considered as though such person were a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors of the Company (a “Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest.

 

15



--------------------------------------------------------------------------------



 



(3) Consummation of a merger, consolidation or reorganization involving the
Company, unless each of the following events occurs in connection with such
merger, consolidation or reorganization:
(i) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, 50% or more of the
combined voting power of all voting securities of the corporation resulting from
such merger or consolidation or reorganization (the “Surviving Company”) over
which any Person has Beneficial Ownership in substantially the same proportion
as their ownership of the Voting Securities immediately before such merger,
consolidation or reorganization;
(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute over 50% of the members of the board of directors of
the Surviving Company; and
(iii) no Person (other than the Company, any of its subsidiaries, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization had Beneficial Ownership of 35% or more of the
then outstanding Voting Securities) has Beneficial Ownership of more than 35% of
the combined voting power of the Surviving Company’s then outstanding voting
securities.
(4) A complete liquidation or dissolution of the Company.
(5) Approval by Company’s stockholders of an agreement for, and the consummation
of, the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a subsidiary of the
Company).
(6) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person; provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

 

16



--------------------------------------------------------------------------------



 



9. Restrictive Covenants. The Executive acknowledges that his key position at
the Company will provide him with access to highly sensitive information
concerning, and participation in material decisions and policies regarding, the
Company, including the Company’s principal operators, managers, lessors, tenants
and their respective affiliates and the contractual arrangements of the Company
with such operators, managers, lessors, tenants and their respective affiliates
and including decisions regarding the purchase and sale of properties by the
Company, all of which are critical to the Company’s ability to effectively
function and compete in the markets in which it does business, and that if the
Executive were to provide services for or information to such principal
operators, managers, lessors, tenants and their respective affiliates, or to
competitors of the Company who similarly deal with such operators, managers,
lessors, tenants and their respective affiliates, or if he were to otherwise
violate any of the provisions of this Section 9, such services or information
would cause irreparable damage to the Company. For the purposes of this
Section 9, unless the context implies otherwise, the term “Company” shall
include the Company’s affiliates and subsidiaries (including all entities
acquired in the Transaction) and for the period commencing on the Effective Date
and ending on the Closing or the cancellation of the Transaction Agreement, the
term “Company” shall also include Lillibridge and its affiliates and
subsidiaries. Because of the extensive due diligence and sharing of Confidential
Information and other sensitive and proprietary information between the parties
in contemplation of the Transactions, the Executive agrees and acknowledges that
notwithstanding (i) the termination of this Agreement, (ii) termination of the
Executive’s employment or (iii) the occurrence of the Closing, this Section 9
shall apply to the Executive as of the Effective Date; provided, however, that
in the event that the Closing does not occur as contemplated by the Transaction
Agreement by December 31, 2010 or the Transaction Agreement is terminated at any
time in accordance with its terms, then only the Restrictive Covenants contained
in Section 9(a) shall be effective beyond the date of such termination.
(a) Confidentiality.
(i) The Executive shall not, unless written permission is granted by the
Company, disclose to or communicate in any manner with the press or any other
media about his employment with the Company, the terms of this Agreement, the
termination of his employment with the Company, the Company’s businesses or
affairs, the Company’s officers, directors, employees and/or consultants, or any
matter related to any of the foregoing.
(ii) The Executive acknowledges that it is the policy of the Company to maintain
as secret and confidential all valuable and unique information and techniques
acquired, developed or used by the Company relating to their business,
operations, actual or potential products, strategies, potential liabilities,
employees, tenants, proposed or prospective tenants and customers, business
partners and customers, (including information protected by the Company’s
attorney/client, work product, or tax advisor/audit privileges; tax matters and
information; financial analysis models; the Company’s strategic plans;
negotiations with third parties; methods, policies, processes, formulas,
techniques, know-how and other knowledge; trade practices, trade secrets, or
financial matters; lists of customers or customers’ purchases; lists of
suppliers, representatives, or other distributors; lists of and information
about tenants

 

17



--------------------------------------------------------------------------------



 



and lessors; requirements for systems, programs, machines, or their equipment;
information regarding the Company’s bank accounts, credit agreement or financial
projections information; information regarding the Company’s directors or
officers or their personal affairs) which gives the Company and its subsidiaries
a competitive advantage in the businesses in which the Company and its
subsidiaries are engaged, whether or not any such information or any of the
material described above is explicitly designated or marked as “confidential”
(“Confidential Information”). Confidential Information shall not include
information that (A) is or becomes generally available to the public other than
as a result of a disclosure by the Executive in violation of this Agreement,
(B) was available to the Executive on a non-confidential basis prior to the date
hereof, or (C) is compelled to be disclosed by a court or governmental agency,
provided that prior written notice is given to the Company and the Executive
cooperates with the Company in any efforts by the Company to limit the scope of
such obligation and/or to obtain confidential treatment of any material
disclosed pursuant to such obligation. The Executive recognizes that all such
Confidential Information is the sole and exclusive property of the Company and
its subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its subsidiaries. The Executive shall not disclose,
directly or indirectly, any Confidential Information obtained during his
employment with the Company, and will take all necessary precautions to prevent
disclosure, to any unauthorized individual or entity inside or outside the
Company, and will not use the Confidential Information or permit its use for the
benefit of the Executive or other third party other than the Company. These
obligations shall continue for so long as the Confidential Information remains
Confidential Information.
(b) Noncompetition, Nonsolicitation, Noninterference. The Executive shall not,
during the period commencing on the Effective Date and ending on the latest to
occur of (i) the fifth (5th) anniversary of the date of the Closing, or (ii) the
second (2nd) anniversary of the date of termination of the Executive’s
employment with the Company for any reason whether such termination occurs
during the Term or thereafter (together, the “Restricted Period”), either
directly or indirectly (through another business or person) engage in or
facilitate any of the following activities anywhere in the United States:
(i) hiring, recruiting, engaging as a consultant or adviser, employing or
attempting or soliciting to hire, recruit or employ any person employed by the
Company, or causing or attempting to cause any third party to do any of the
foregoing;
(ii) causing or attempting to cause any person employed at any time during the
Restricted Period by the Company to terminate his or her relationship with the
Company;

 

18



--------------------------------------------------------------------------------



 



(iii) soliciting, enticing away, or endeavoring to entice away, or otherwise
interfering with any employee, customer, tenant, financial partner, vendor,
supplier or other similar business relation, who at any time during the
Restricted Period or who at any time during the period commencing one year prior
to the Date of Termination, to the Executive’s knowledge, maintained a material
business relationship with the Company or with whom the Company is targeting for
a material business relationship or is engaged in discussions with to commence a
material business relationship at the time of the Executive’s termination of
employment with the Company (in each case where the Executive participates in
such relationship or potential relationship or where the Executive has had
access to Confidential Information regarding such relationship);
(iv) performing services as an employee, director, officer, consultant,
independent contractor or advisor to; or investing in (whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest in or a connection to), any healthcare real estate investment trust
(“REIT”), or any person which owns in excess of five percent (5%) of the issued
and outstanding equity interest of a healthcare REIT, or any other company,
entity or person that directly and materially competes with the Company anywhere
in the United States. Nothing in this Section (iv) shall, however, restrict the
Executive from making an investment in and owning, directly or indirectly, up to
two percent (2%) of the common stock of any company whose stock is listed on a
national exchange, provided that such investment does not give the Executive the
right or ability to control or influence the policy decisions of any direct
competitor; or
(v) owning, directing, managing, developing, leasing, operating or supervising,
or working or performing any services, including consulting or advisory
services, for any business or person that, directly or indirectly, owns,
directs, manages, develops, leases, operates, or supervises for, any healthcare
real estate property, healthcare asset, healthcare facility, or healthcare
community, including (whether inpatient or outpatient) any medical office,
ambulatory care/surgery, hospital (specialty, short/general term acute, long
term acute, psychiatric), diagnostic center, emergency centers, medical centers
located in retail businesses and MRI centers. Nothing in this Section (v) shall,
however, restrict the Executive from making an investment in and owning,
directly or indirectly, up to two percent (2%) of the common stock of any
company whose stock is listed on a national exchange, provided that such
investment does not give the Executive the right or ability to control or
influence the policy decisions of any direct competitor. Notwithstanding
anything to the contrary set forth in this Agreement, the Executive’s existing
investments in real estate that are leased to two retail stores, as previously
disclosed to the Company, will be deemed not to violate any provision of this
Agreement.
(c) Other Prohibited Activities. The Executive shall not during the Restricted
Period, either directly or indirectly (through another business or person)
engage in or facilitate any of the following activities anywhere in the United
States or in any location outside the United States where the Company conducts
or plans to conduct business: (i) performing services as an employee, director,
officer, consultant, independent contractor or advisor to, or (ii) investing in,
whether in the form of equity or debt, owning any interest or otherwise having
an ownership or other interest or a connection to, any company or entity, or any
of its parent, sister, subsidiary or affiliated entities in any manner,
including as an owner, principal, partner, officer, director, stockholder,
employee, consultant, contractor, agent, broker, representative or otherwise of
any Person that is then in an existing operator, tenant, lessor or manager
relationship with the Company, or any of its affiliates. Nothing in this Section
(c) shall, however, restrict the Executive from making an investment in and
owning, directly or indirectly, up to two percent (2%) of the common stock of
any company whose stock is listed on a national exchange, provided that such
investment does not give the Executive the right or ability to control or
influence the policy decisions of any direct competitor.

 

19



--------------------------------------------------------------------------------



 



(d) Non-Disparagement.
(i) The Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company and/or any
of its affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful,
unethical or improper conduct, whether relating to the Executive’s employment
(or termination thereof), the business or operations of the Company, or
otherwise; or (B) disparages, impugns or in any way reflects adversely upon the
business, good will, products, business opportunities, competency, character,
behavior or reputation of the Company and/or any of its affiliates, together
with their respective present or former officers, directors, partners,
stockholders, employees and agents, and each of their predecessors, successors
and assigns.
(ii) The Company agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Executive engaged
in any wrongful, unlawful, unethical or improper conduct, whether relating to
the Executive’s employment (or termination thereof), the business or operations
of the Company, or otherwise; or (B) disparages, impugns or in any way reflects
adversely upon the business, good will, business opportunities, competency,
character, behavior or reputation of the Executive. Obligations of the Company
under this Section (ii) shall only apply to the Board and the CEO.
(iii) Nothing herein shall be deemed to preclude the Executive or the Company
from providing truthful testimony or information pursuant to subpoena, court
order or other similar legal process.
(e) Limitations on Restrictive Covenants. It is the intention of the parties
that, the limitations contained in Sections 9(b)(iv) and 9(b)(v) herein shall
not be deemed breached by the Executive’s continuing to operate in the employ of
Lillibridge in the ordinary course of business as in effect prior to the
Effective Date, provided that such activity does not utilize any Confidential
Information or other proprietary information of the Company obtained during the
due diligence process in contemplation of the Transactions. In addition, in the
event that the Transaction Agreement is terminated, the Restrictive Covenants,
other than Section 9(a), will be null and void in their entirety.

 

20



--------------------------------------------------------------------------------



 



(f) New Employer. The Executive shall provide the terms and conditions of this
Section 9 to any prospective new employer and shall permit the Company to
contact any such company, entity or individual to confirm the Executive’s
compliance with this Section 9 and shall provide such company, entity or
individual with such information (including a copy of this Section 9) as it
requests to allow such inquiry.
(g) Reasonableness of Restrictive Covenants.
(i) The Executive acknowledges that the covenants contained in this Section 9
are reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.
(ii) The Company has, and the Executive has had an opportunity to, consult with
their respective legal counsel and to be advised concerning the reasonableness
and propriety of such covenants. The Executive acknowledges that his observance
of the covenants contained herein will not deprive the Executive of the ability
to earn a livelihood or to support his dependents.
(h) Right to Injunction. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 9, the Executive and the Company agree that it
would be impossible to measure solely in money the damages which the Company
would suffer if the Executive were to breach any of his obligations hereunder.
The Executive acknowledges that any breach of any provision of this Agreement
would irreparably injure the Company. Accordingly, the parties agree that if a
party breaches any of the provisions of Section 9, the other party shall be
entitled, in addition to any other remedies to which the other party may be
entitled under this Agreement or otherwise (including the arbitration provisions
of Section 10), to an injunction to be issued by a court of competent
jurisdiction, to restrain any breach, or threatened breach, of any provision of
Section 9, and the breaching party hereby waives any right to assert any claim
or defense that the non-breaching party has an adequate remedy at law for any
such breach.
(i) Assistance. During the one-year period following a termination of the
Executive’s employment with the Company, the Executive shall from time to time
provide the Company with such reasonable assistance and cooperation (not in
excess of twenty (20) hours per month) as the Company may reasonably from time
to time request in connection with any financial and business issues,
investigation, claim, dispute, judicial, legislative, administrative or arbitral
proceeding, or litigation (any of the foregoing, a “Proceeding”) arising out of
matters within the knowledge of the Executive and related to his position as an
employee of the Company. Such assistance and cooperation shall include providing
information, declarations or statements to the Company, signing documents,
meeting with attorneys or other representatives of the Company, and preparing
for and giving truthful testimony in connection with any Proceeding or related
deposition. The Executive shall agree to also make himself available to assist
the Company with transition of the Executive’s duties to his successor and
addressing ongoing issues and problems. In any such instance, the Executive
shall provide such assistance and cooperation at times and in places mutually
convenient for the Company and the Executive and which do not unreasonably
interfere with the Executive’s business or personal activities. If and to the
extent that the Company shall require the Executive to render assistance
pursuant to this Section 9(i), the Company shall pay the Executive $300 per hour
for all time in excess of five (5) hours per month for such services. The
Company shall reimburse the Executive’s reasonable out-of-pocket costs and
expenses in connection with such assistance and cooperation upon the Executive’s
written request in such form and containing such information as the Company
shall reasonably request.

 

21



--------------------------------------------------------------------------------



 



(j) Consideration. In consideration of the restrictions set forth in
Sections 9(b) and 9(c), the Company will pay the Executive the amount set forth
on Schedule 1 hereto, subject to any applicable withholding pursuant to
Section 13, with such amount to be paid in a single lump-sum on the day of
Closing.
10. Disputes. Any dispute or controversy arising under, out of, or in connection
with this Agreement (with the exception of the Company’s right to seek an
injunction under Section 9 of this Agreement) shall, at the election and upon
written demand of the Company, be finally determined and settled by binding
arbitration in the City of Chicago, Illinois, in accordance with the commercial
arbitration rules and procedures of JAMS, and judgment upon the award may be
entered in any court having jurisdiction thereof. Each party shall bear its own
costs, legal fees and other expenses respecting such arbitration; provided,
however, if one party shall prevail in the claims in such arbitration, the
non-prevailing party shall pay the prevailing party’s costs, non-contingent
legal fees and other reasonable expenses respecting such arbitration party.
11. Successors.
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
the Executive’s services are principally performed, to assume and agree to
perform this Agreement in the same manner and to the same amount that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
12. Other Severance Benefits. Other than as expressly provided therein, the
Executive hereby agrees that in consideration for the payments to be received
under Sections 7 or 8 of this Agreement, the Executive waives any and all rights
to any payments or benefits under any plans, programs, contracts or arrangements
of the Company or their respective affiliates that provide for severance
payments or benefits upon a termination of employment.

 

22



--------------------------------------------------------------------------------



 



13. Withholding. The Company may withhold all applicable required federal,
state, local and other employment, income and other taxes from any and all
payments to be made pursuant to this Agreement.
14. No Mitigation. The Executive shall have no duty to mitigate his damages by
seeking other employment and, should the Executive actually receive compensation
from any such other employment, the payments required hereunder, shall not be
reduced or offset by any such compensation except that the welfare benefits
provided pursuant to Section 7(b)(2) or Section 8(a)(3) shall end to the extent
the Executive receives similar benefits from a subsequent employer and would no
longer be eligible for continuation coverage under COBRA.
15. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation of receipt, addressed as follows:
If to the Executive: at the most recent address on file with the Company.
With a copy to:

Peter I. Mason
Freeborn & Peters, LLP
311 S. Wacker Dr., Ste 3000
Chicago, IL 60606

If to Company:

Ventas, Inc.
111 S. Wacker, Ste. 4800
Chicago, IL 60606
Attention: VP Human Resources

With a copy to

Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, KY 40223
Attn.: General Counsel
16. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by either party.
17. Entire Agreement; Amendment. This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, wither written or oral, with
respect to the subject matter hereof (excluding the Acquisition definitive
documents). No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and the Company.

 

23



--------------------------------------------------------------------------------



 



18. Severability and Partial Invalidity. The various covenants and provisions of
this Agreement are intended to be severable and to constitute independent and
distinct binding obligations. If any covenant or provision of this Agreement is
determined to be void and unenforceable, in whole or in part, it shall not be
deemed to affect or impair the validity of any other covenant or provision or
part thereof, and such covenant or provision or part thereof shall be deemed
modified to the extent required to permit enforcement. Without limiting the
generality of the foregoing, if the scope of any covenant contained in this
Agreement is too broad to permit enforcement to its full extent, such covenant
shall be enforced to the maximum extent permitted by law, and the parties hereby
agree that such scope may be judicially modified accordingly.
19. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois, without regards to the conflict
of laws provisions of any jurisdiction.
20. Fees and Costs. Upon, and subject to the occurrence of, Closing, the Company
agrees to pay, or to reimburse senior management of Lillibridge, including the
Executive, for their reasonable out of pocket legal and financial planning
expenses incurred solely in connection with and related to the preparation and
negotiation of their applicable employment and related agreements (including
this Agreement), subject to a cap of $150,000 in the aggregate for all such
Lillibridge senior management.
21. Headings. The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.
22. Survival. The rights and obligations of the Executive and the Company under
Sections 9 and 10 of this Agreement shall survive the termination of the
Executive’s employment and the termination or expiration of this Agreement.
Subject to Section 9(e), it is specifically acknowledged and agreed to by the
parties that the rights and obligations of the Executive and the Company under
Sections 9 and 10 of this Agreement are not conditioned upon Closing and shall
become effective upon execution of this Agreement. All other rights and
obligations of the Executive and the Company (including those rights in
Sections 7 and 8) shall survive the termination or expiration of this Agreement
only to the extent that they expressly contemplate future performance and remain
unperformed.
23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
24. Compliance With Section 409A. All payments pursuant to this Agreement shall
be subject to the provisions of this Section 24. Notwithstanding anything herein
to the contrary, this Agreement is intended to be interpreted and operated to
the fullest extent possible so that the payments and benefits under this
Agreement either shall be exempt from or shall comply with the requirements of
the requirements of Section 409A; provided, however, that, notwithstanding
anything to the contrary in this Agreement, in no event shall the Company be
liable to the Executive for or with respect to any taxes, penalties or interest
which may be imposed upon the Executive pursuant to Section 409A.
(a) Payments to Specified Employees. To the extent that any payment or benefit
pursuant to this Agreement constitutes a “deferral of compensation” subject to
Section 409A (after taking into account to the maximum extent possible any
applicable exemptions) (a “409A Payment”) treated as payable upon Separation
from Service, then, if on the date of the Executive’s Separation from Service,
the Executive is a Specified Employee, then to the extent required for the
Executive not to incur additional taxes pursuant to Section 409A, no such 409A
Payment shall be made to the Executive earlier than the earlier of (i) six
(6) months after the Executive’s Separation from Service; or (ii) the date of
his death. Should this Section 24 result in the delay

 

24



--------------------------------------------------------------------------------



 



of benefits, any such benefit shall be made available to the Executive by the
Company during such delay period at the Executive’s expense. Should this
Section 24 result in a delay of payments or benefits to the Executive, on the
first day any such payments or benefits may be made without incurring additional
tax pursuant to Section 409A (the “409A Payment Date”), the Company shall make
such payments and provide such benefits as provided for in this Agreement,
provided that any amounts that would have been payable earlier but for the
application of this Section 24, as well as any reimbursement of the amount the
Executive paid for benefits pursuant to the preceding sentence, shall be paid in
a lump-sum on the 409A Payment Date along with accrued interest at the rate of
interest published in the Wall Street Journal as the “prime rate” (or
equivalent) on the date that payments or benefits, as applicable, to the
Executive should have been made under this Agreement. For purposes of this
Section 24, the term “Specified Employee” shall have the meaning set forth in
Section 409A, as determined in accordance with the methodology established by
the Company. For purposes of determining whether a Separation from Service has
occurred for purposes of Section 409A, to the extent permissible under
Section 409A, subsidiaries and affiliates of the Company are those included by
using a twenty percent (20%) standard to define the controlled group under Code
Section 1563(a) in lieu of the fifty percent (50%) default rule. In addition,
for purposes of determining whether a Separation from Service has occurred for
purposes of Section 409A, a Separation from Service is deemed to include a
reasonably anticipated permanent reduction in the level of services performed by
the Executive to less than fifty (50%) of the average level of services
performed by the Executive during the immediately preceding 36-month period.
(b) Reimbursements. For purposes of complying with Section 409A and without
extending the payment timing otherwise provided in this Agreement, taxable
reimbursements under this Agreement, subject to the following sentence and to
the extent required to comply with Section 409A, will be made no later than the
end of the calendar year following the calendar year the expense was incurred.
To the extent required to comply with Section 409A, any taxable reimbursements
and any in-kind benefit under this Agreement will be subject to the following:
(a) payment of such reimbursements or in-kind benefits during one calendar year
will not affect the amount of such reimbursement or in-kind benefits provided
during any other calendar year (other than for medical reimbursement
arrangements as excepted under Treasury Regulations §1.409A-3(i)(1)(iv)(B)
solely because the arrangement provides for a limit on the amount of expenses
that may be reimbursed under such arrangement over some or all of the period the
arrangement remains in effect); (b) such right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another form of
compensation to the Executive and (c) the right to reimbursements under this
Agreement will be in effect for the lesser of the time specified in this
Agreement or ten years plus the lifetime of the Executive. Any taxable
reimbursements or in-kind benefits shall be treated as not subject to Code
Section 409A to the maximum extent provided by Treasury Regulations
§1.409A-1(b)(9)(v) or otherwise under Section 409A.

 

25



--------------------------------------------------------------------------------



 



(c) Release. Subject to Section 24(a), (i) to the extent that the Executive is
required to execute and deliver a Release to receive a 409A Payment and
(ii) this Agreement provides for such 409A Payment to be provided prior to the
thirtieth (30th) day following the Executive’s Separation from Service, such
409A Payment will be provided upon the thirtieth (30th) day following the
Executive’s Separation from Service provided the Release in the form mutually
agreed upon between the Executive and the Company or in the form set forth in
Attachment A has been executed, delivered and effective prior to such time. If a
Release is required for a 409A Payment and such Release is not executed,
delivered and is effective by the thirtieth (30th) day following the Executive’s
Separation from Service, such 409A Payment shall not be provided to the
Executive to the extent that providing such 409A Payment would cause such 409A
Payment to fail to comply with Section 409A. To the extent that any payments or
benefits under this Agreement are intended to be exempt from Section 409A as a
short-term deferral pursuant to Treasury Regulations §1.409A-1(b)(4) or any
successor thereto and require the Executive to provide a Release to the Company
to obtain such payments or benefits, any Release required for such payment or
benefit must be provided in the form mutually agreed upon between the Executive
and the Company or in the form set forth in Attachment A no later than March 7th
of the calendar year following the calendar year of the Executive’s Separation
from Service.
(d) No Acceleration; Separate Payments. No 409A Payment payable under this
Agreement shall be subject to acceleration or to any change in the specified
time or method of payment, except as otherwise provided under this Agreement and
consistent with Section 409A. If under this Agreement, a 409A Payment is to be
paid in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.
(e) Cooperation. If any compensation or benefits provided by this Agreement may
result in the application of Section 409A, the Company shall, in consultation
with the Executive, modify the Agreement in the least restrictive manner
necessary in order to either exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or comply with
the provisions of Section 409A and without any diminution in the value of the
payments or benefits to the Executive. This Section 24 is not intended to impose
any restrictions on payments or benefits to the Executive other than those
otherwise set forth in this Agreement or required for the Executive not to incur
additional tax under Section 409A and shall be interpreted and operated
accordingly. The Company to the extent reasonably requested by the Executive
shall modify this Agreement to effectuate the intention set forth in the
preceding sentence.

 

26



--------------------------------------------------------------------------------



 



25. Interpretation and Construction. The parties hereto participated jointly in
the negotiation and preparation of this Agreement, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
this Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any party or in favor of any party. This Agreement shall be
construed as if the parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one party and in favor of the
other. In this Agreement, unless otherwise stated or the context otherwise
requires, the following uses apply: (a) “including” means “including, but not
limited to;” (b) all references to sections are to sections in this Agreement
unless otherwise specified; (c) all words used in this Agreement will be
construed to be of such gender or number as the circumstances and context
require; (d) the captions and headings of sections appearing in this Agreement
have been inserted solely for convenience of reference and shall not be
considered a part of this Agreement nor shall any of them affect the meaning or
interpretation of this Agreement or any of its provisions; and (e) any reference
to a document or set of documents in this Agreement, and the rights and
obligations of the parties under any such documents, shall mean such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof.
26. WAIVER. TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY ACKNOWLEDGES THAT SUCH PARTY HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF SUCH PARTY’S OWN FREE WILL AND THAT IT HAS DISCUSSED THIS
WAIVER WITH SUCH LEGAL COUNSEL, OR HAS HAD ADEQUATE OPPORTUNITY TO SEEK SUCH
COUNSEL. EACH PARTY FURTHER ACKNOWLEDGES THAT (i) IT HAS READ AND UNDERSTANDS
THE MEANING AND RAMIFICATIONS OF THIS WAIVER, AND (ii) THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE OTHER PARTIES TO ENTER INTO THIS AGREEMENT.
[The Remainder of this Page Intentionally Left Blank]

 

27



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            VENTAS, INC.
      By:   /s/ T. Richard Riney         Name:   T. Richard Riney        Its:  
Executive Vice President,
Chief Administrative Officer
and General Counsel              /s/ Todd W. Lillibridge         Todd W.
Lillibridge
Executive   

Signature Page to Employment Agreement

 

 



--------------------------------------------------------------------------------



 



Attachment A
Employment Agreement by and between Ventas, Inc. and
Todd W. Lillibridge
AGREEMENT AND GENERAL RELEASE
THIS AGREEMENT AND GENERAL RELEASE (the “Release”) is made and entered into as
of this _____ day of [                    , 20___], by and between
[                    ] (“_____”) and its successors (collectively referred to
herein as the “Company”), and Todd W. Lillibridge (the “Executive”).
WHEREAS, the Executive and the Company have entered into an Employment Agreement
dated the _____ day of                                         , _____
(“Employment Agreement”); and
WHEREAS, the Executive’s employment with the Company and the Employment
Agreement have been terminated,
NOW THEREFORE, in consideration for receiving benefits and severance under the
Employment Agreement and in consideration of the representations, covenants and
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
1. Termination of Employment. The Executive and the Company agree that the
Executive’s employment with the Company terminated effective
                    .
2. Severance Benefits. In consideration for the promises made in this Release,
the Company agrees to provide the Executive
[                                        ] [to include all cash payments or
benefits due to the Executive under the terms of the Employment Agreement, as
may be applicable], payable on the [_____] (_____) day following the Date of
Termination, after the execution by the Executive (without subsequent
revocation) of this Release [Modify for lump-sum or installment payments, as may
be applicable]. The Executive acknowledges that the [severance payment and
health insurance benefits] are being provided by the Company as consideration
for the Executive entering into this Agreement, including the release of claims
and waiver of rights provided for herein. The Executive acknowledges that the
[severance payment and health insurance benefits] shall be subject to all
applicable withholding and reporting requirements.

 

 



--------------------------------------------------------------------------------



 



3. General Release. The Executive, with full understanding of the contents and
legal effect of this Release and having the right and opportunity to consult
with his counsel, releases and discharges the Company, its shareholders,
officers, directors, supervisors, managers, employees, agents, representatives,
attorneys, parent companies, divisions, subsidiaries and affiliates, and all
related entities of any kind or nature, and its and their predecessors,
successors, heirs, executors, administrators, and assigns (collectively, the
“Company Released Parties”) from any and all claims, actions, causes of action,
grievances, suits, charges, or complaints of any kind or nature whatsoever, that
he ever had or now has, whether fixed or contingent, liquidated or unliquidated,
known or unknown, suspected or unsuspected, and whether arising in tort,
contract, statute, or equity, before any federal, state, local, or private
court, agency, arbitrator, mediator, or other entity, regardless of the relief
or remedy, arising prior to the execution of this Release. Without limiting the
generality of the foregoing, it being the intention of the parties to make this
Release as broad and as general as the law permits, this Release specifically
includes any and all subject matters and claims arising from any alleged
violation by the Released Parties under the United States Constitution, the
constitution of any state, the Age Discrimination in Employment Act of 1967, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1866, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 1981); the
Rehabilitation Act of 1973, as amended; the Executive Retirement Income Security
Act of 1974, as amended; the Illinois Human Rights Act, as amended; the Illinois
Personnel Record Review Act, as amended, and other similar state or local laws;
the Americans with Disabilities Act; the Worker Adjustment and Retraining
Notification Act; the Equal Pay Act; Executive Order 11246; Executive Order
11141; and any other statutory claim, employment or other contract or implied
contract claim, claim for equity in the Company, or common law claim for
wrongful discharge, breach of an implied covenant of good faith and fair
dealing, defamation, or invasion of privacy arising out of or involving his
employment with the Company, the termination of his employment with the Company,
or involving any continuing effects of his employment with the Company or
termination of employment with the Company; provided, however, that nothing
herein waives or releases the Executive’s rights to which the Executive may be
entitled under a Company sponsored tax qualified retirement or savings plan, to
any rights of the Executive to indemnification under the Articles of
Incorporation or by-laws of the Company or other agreement between the Executive
and the Company, to any rights of the Executive under any directors’ and
officers’ liability insurance policy maintained by the Company, nor to any
payments or benefits the Company is required to pay or provide pursuant to the
terms of this Release.
THE UNDERSIGNED ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY LEGAL COUNSEL AND IS
FAMILIAR WITH THE PROVISIONS OF ANY APPLICABLE STATE CIVIL CODE (OR ANY SIMILAR
PROVISION OF ANY STATE LAW, WHICH MAY BE APPLICABLE), WHICH MAY PROVIDE AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION (OR APPLICABLE CODE SECTIONS
OR LAW), HEREBY EXPRESSLY WAIVES ANY RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS
UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

 

2



--------------------------------------------------------------------------------



 



4. Covenant Not to Sue. The Executive agrees not to bring, file, charge, claim,
sue or cause, assist, or permit to be brought, filed, charged or claimed any
action, cause of action, or proceeding regarding or in any way related to any of
the claims described in Paragraph 3 hereof, and further agrees that this Release
is, will constitute and may be pleaded as, a bar to any such claim, action,
cause of action or proceeding. If any government agency or court assumes
jurisdiction of any charge, complaint, or cause of action covered by this
Release, the Executive will not seek and will not accept any personal equitable
or monetary relief in connection with such investigation, civil action, suit or
legal proceeding.
5. Severability. If any provision of this Release shall be found by a court to
be invalid or unenforceable, in whole or in part, then such provision shall be
construed and/or modified or restricted to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Release, as the case may require, and this Release shall be construed
and enforced to the maximum extent permitted by law, as if such provision had
been originally incorporated herein as so modified or restricted, or as if such
provision had not been originally incorporated herein, as the case may be. The
parties further agree to seek a lawful substitute for any provision found to be
unlawful; provided, that, if the parties are unable to agree upon a lawful
substitute, the parties desire and request that a court or other authority
called upon to decide the enforceability of this Release modify the Release so
that, once modified, the Release will be enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.
6. Non-Disclosure. The Executive agrees that he will keep the terms and amounts
set forth in this Release completely confidential and will not disclose any
information concerning this Release’s terms and amounts to any person other than
his attorney, accountant, tax advisor, or immediate family.
7. Representation. The Executive hereby agrees that this Release is given
knowingly and voluntarily and acknowledges that:
(a) this Release is written in a manner understood by the Executive;
(b) this Release refers to and waives any and all rights or claims that the
Executive may have arising under the Age Discrimination in Employment Act, as
amended;
(c) the Executive has not waived any rights arising after the date of this
Release;
(d) the Executive has received valuable consideration in exchange for this
Release in addition to amounts Executive is already entitled to receive; and
(e) the Executive has been advised to consult with an attorney prior to
executing this Release.
8. Consideration and Revocation. The Executive is receiving this Release on
                     _____, 20_____, and Executive shall be given twenty-one
(21) days from receipt of this Release to consider whether to sign the Release.
The Executive agrees that changes or modifications to this Release do not
restart or otherwise extend the above twenty-one (21) day period. Moreover, the
Executive shall have seven (7) days following execution to revoke this Release
in writing to the Secretary of the Company and this Release shall not take
effect until those seven (7) days have ended.

 

3



--------------------------------------------------------------------------------



 



9. Amendment. This Release may not be altered, amended, or modified except in
writing signed by both the Executive and the Company.
10. Joint Participation. The parties hereto participated jointly in the
negotiation and preparation of this Release, and each party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Release. Accordingly, it is agreed that no rule of construction shall apply
against any party or in favor of any party. This Release shall be construed as
if the parties jointly prepared this Release, and any uncertainty or ambiguity
shall not be interpreted against one party and in favor of the other.
11. Binding Effect; Assignment. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the parties and their respective successors, heirs, representatives and
permitted assigns. Neither party may assign its respective interests hereunder
without the express written consent of the other party.
12. Applicable Law and Disputes. This Release shall be governed by, and
construed in accordance with, the state laws as provided in the Employment
Agreement. The resolution of any disputes under this Release shall be subject to
the provisions of Section 10 of the Employment Agreement.
13. Execution of Release. This Release may be executed in several counterparts,
each of which shall be considered an original, but which when taken together,
shall constitute one Release.
PLEASE READ THIS RELEASE AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE
SIGNING IT. THIS RELEASE CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS,
INCLUDING THOSE UNDER THE FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, AND
OTHER FEDERAL, STATE AND LOCAL LAWS PROHIBITING DISCRIMINATION IN EMPLOYMENT.
If the Executive signs this Release less than twenty-one (21) days after he
receives it from the Company, he confirms that he does so voluntarily and
without any pressure or coercion from anyone at the Company.
IN WITNESS WHEREOF, the Executive and the Company have voluntarily signed this
Agreement and General Release on the date set forth above.

              The Company   Todd W. Lillibridge    
 
           
By:
           
 
 
 
 
     
Its:
    [                                        ]    
 
           
 
                     
Date
      Date    

 

4



--------------------------------------------------------------------------------



 



Schedule 1
Consideration
$1,900,000.00

 

